DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-9 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Terashima et al. (US Publication 2008/0275610 A1).
Regarding claim 5, Terashima et al. (from here on just referred to as Terashima) discloses a crane and controller thereof comprising:

A working machine (see figures 1-4, especially figures 1-2) that hoists a load (22, see figure 1) using a sling wire rope (23, and see paragraph 0034) suspended by a hook (see paragraph 0034) at an end of a wire rope (21), the working machine comprising:

a detection section (1, see figure 2) that detects a let-out length of the wire rope (see paragraphs 0035-0036);

a resonance-frequency computation section (4, see figure 2) that computes a resonance frequency (see paragraph 0041) of a swing of the load based on a sum of a suspension length of the wire rope and a sling length of the sling wire rope (see figure 2); and

a control section (3, 6, 35, 36 and 37, see figures 1-2) that controls a manipulation amount of luffing, swiveling, extension, or retraction of a boom (24, see figure 1) by using a control signal with attenuation at the computed resonance frequency (see paragraphs 0041-0047, especially paragraph 0047).

The method of operating the apparatus is well known and no new, non-obvious or improvement claims are described by the method claim since all elements of the Terashima apparatus are disclosed in detail above, regarding claim 13.

Regarding claim 6, Terashima further shows wherein the control section further includes a filter section (6, see figure 2) that performs, on a basic control signal of an actuator of the boom, filtering for causing attenuation at the computed resonance frequency (see paragraphs 0041-0047, especially paragraph 0047).
Regarding claim 7, Terashima further shows wherein the filter section generates a filtered control signal (see figure 2) by attenuating the basic control signal in a frequency range of a frequency component to be attenuated and at a rate of attenuation with reference to the resonance frequency (see paragraphs 0041-0047, especially paragraph 0047), the frequency range of the frequency component to be attenuated and the rate of attenuation being computed based on the suspension length and the sling length (see paragraphs 0041-0047, especially paragraph 0047).
Regarding claim 8, Terashima further shows wherein the sling length is a length (see figure 1) of from a hook position (see figure 1) of the wire rope to a position of a center of gravity of the load (see figure 1, and see paragraph 0034). 
Regarding claim 9, Terashima further shows wherein the sling length is an average value of sling lengths (see figure 1).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Terashima et al. (US Publication 2008/0275610 A1) is considered the closest prior art reference to the claimed invention of dependent claims 10-12.

Terashima et al. (considered the prior art of record) does not disclose nor would be obvious to the limitations of each of dependent claims 10-12, in conjunction with the limitations of dependent claims 6-7 and independent claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/